DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 9, 11, 12, 14, and 15 are pending in this application. Claims 2-4, 6-8, 10, 13, and 16-20 have been cancelled. Claims 1, 5, 9, 11, 12, 14, and 15 are rejected in this Office action.

Information Disclosure Statement
The information disclosure statement filed January 22, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaningelgem et al (Applied and Environmental Microbiology), Almiron-Roig et al (Microbiology), or DeVuyst et al (International Dairy Journal) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Vaningelgem et al disclose heteropolysaccharides substantially composed of the monosaccharides glucose, galactose, rhamnose and N-acetylgalactosamine, having a molecular weight of 100 kDa to 10,000 kDa (see Tables 4 and 3: ST 113 and 534b).  The ratio corresponds to the values according to present claims 2 and 3 (compound 534b).  The disclosure of Vaningelgem et al is also considered to fall within the definition of the claimed subject-matter, since it is not apparent, why the Streptococcus thermophilus according to present claims are different from those disclosed in Vaningelgem et al.  Vaningelgem et al furthermore disclose the production of a fermented milk product (p. 902, col. 2).
Almiron-Roig et al disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (p. 2795, column 1). 
DeVuyst et al also disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (Table 1).
The claims appear to differ as to the specific recitation of monosaccharide percents.
The claimed percents would be no more than obvious to that of Vaningelgem et al, Almiron-Roig et al, and DeVuyst et al because they are obtained by Streptococcus thermophilus as is claimed.  
It is further noted that once the art recognizes the use of heteropolysaccharides, the use and manipulation of monosaccharide percents would be expected and obvious.
All of the claim limitations have been considered.

Response to Arguments
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a strain that produces a heteropolysaccharide having a molecular weight of 500 to 1500 kDa and comprising a repeating unit whereby the repeating unit is a pentasaccharide as claimed and that there is no motivation to combine the references. 
As set forth above, Vaningelgem et al disclose heteropolysaccharides substantially composed of the monosaccharides glucose, galactose, rhamnose and N-acetylgalactosamine, having a molecular weight of 100 kDa to 10,000 kDa (see Tables 4 and 3: ST 113 and 534b) in the production of a fermented milk product (p. 902, col. 2).  Almiron-Roig et al disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (p. 2795, column 1).  DeVuyst et al also disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (Table 1).
It is repeated that once the art recognizes the use of heteropolysaccharides, then the use and manipulation of monosaccharide percents would be expected, obvious, and well-within the skill of the art.  In the absence of unexpected results, Applicant is using known components for their art-recognized function to obtain no more than expected results.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art is directed to the conventional use of heteropolysaccharides.

 The showing is not commensurate in scope with the broadest claim.  The showing does not teach the claimed heteropolysaccharide.  The showing does not specifically compare to the heteropolysaccharides of the prior art.  Applicant broadly claims Streptococcus thermophilus (claim 1) where the showing appears to be specific (claim 15). 
In the absence of a showing to the contrary, it is not apparent why the Streptococcus thermophilus according to the present claims are different from those disclosed in Vaningelgem et al,   Almiron-Roig et al, and DeVuyst et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
October 21, 2021